DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. Publication No. 2017/0304152 to Hernandez (Hernandez).
Regarding claim 21, Hernandez teaches a medicine dispensing device (10) comprising a vessel (15; 0036) (0045, 0047)  configured to retain a drug to be dispensed, comprising at least one series of color-coded zones of varying widths on a surface of the vessel (0045, 0047), with each of the color-coded zones corresponding to different drug volumes (see table 1); and at least one dosing table (see table 1; 0055) correlating the at least one series of color-coded zones on the surface of the vessel to a corresponding set of color-coded zones, wherein the corresponding set of color-coded zones on the at least one dosing table represent the different drug volumes (0054, 0055, 0059).  
Regarding claim 22, where Hernandez teaches wherein the corresponding set of color-coded zones on the at least one dosing table correlate pre-determined volumes of the drug with at least one medical condition (0055, 0059, 0068).  
Regarding claim 26, where Hernandez teaches wherein the medicine dispensing device can be used with a plurality of different dosing tables, wherein each of the dosing tables correlate the different drug volumes to different medical conditions (0055, 0059, 0068, fig. 7D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of U.S. Publication No. 2016/0166774 to Leary (Leary).
Regarding claim 1, Hernandez teaches a medicine dispensing device, comprising: a vessel (15; 0036) configured to retain a drug to be dispensed by the medicine dispensing device (0036); a first series of zones of varying widths on a surface of the vessel (0045, 0047), with each zone of the first series of zones corresponding to a pre-determined dose of the drug for a first medical condition (0047) wherein the first series of zones are correlated to a first series of values of a physical characteristic of a patient (0049), but fails to explicitly teach a second series of zones of varying widths on the surface of the vessel, with each zone of the second series of zones corresponding to a pre-determined dose of the drug for a second medical condition wherein the second series of zones are correlated to a second series of values of the physical characteristic of a patient.  
Leary teaches a second series of zones (0019) of varying widths on the surface of the vessel, with each zone of the second series of zones corresponding to a pre-determined dose of the drug for a second medical condition (0091, 0093) wherein the second series of zones are correlated to a second series of values of the physical characteristic of a patient (0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second series of zone corresponding to a pre-determined dose of the drug for a second medical condition of Leary with the device of Hernandez in order to allow for the delivery of a different drug than the first using the same vessel (Leary 0089).
Regarding claim 2, Hernandez in view of Leary teach the claim limitations of claim 1, where Leary teaches wherein the surface of the vessel is a cylindrical surface, first series of zones being separated from the second series of zones by approximately 180 degrees on the cylindrical surface (0095 (radially offset from each other), 0096 (separated so as to not confuse the markings for each drug)).  
Regarding claim 3, Hernandez in view of Leary teach the claim limitations of claim 1, where Hernandez teaches wherein each zone of the first series of zones and each zone of the second series of zones is visually denoted by a different color (0050).  
Regarding claim 4, Hernandez in view of Leary teach the claim limitations of claim 1, where Hernandez teaches wherein at least one of the zones is translucent (0036).  
Regarding claim 6, Hernandez in view of Leary teach the claim limitations of claim 1, where Hernandez wherein the drug is in a liquid form (0038).  
Regarding claim 7, Hernandez in view of Leary teach the claim limitations of claim 1, where Hernandez wherein a name of the drug is written on the surface of the vessel (0053).  
Regarding claim 8, Hernandez in view of Leary teach the claim limitations of claim 1, where Hernandez wherein each zone of the second series of zones comprises a visual pattern that is different from each zone of the first series of zones (0045).  
Regarding claim 9, Hernandez in view of Leary teach the claim limitations of claim 1, where Hernandez wherein a portion of vessel is translucent or transparent in an area surrounding the first or second series of zones (0045).  
Regarding claim 10, Hernandez teaches a vessel (15) configured to retain a drug to be dispensed by a medicine dispensing device (0036); zones of varying widths on a surface of the vessel (0045, 0047, 0048), with each zone of the series of zones corresponding to a pre-determined dose of the drug (0047); a first dosing table correlating a first set of zones within the series of zones of varying widths to pre-determined doses of the drug for a first medical condition (0055); and a second dosing table correlating a second set of zones within the series of zones of varying widths to pre-determined doses of the drug for a second medical condition (0055- where Hernandez discloses multiple drugs in a table with multiple different drug doses correlating with the drugs), but fails to explicitly teach multiple zones on a vessel.
Leary teaches a series of zones (0019, 0091, 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included multiple zones of Leary with the device of Hernandez in order to allow for the delivery of a different drug than the first using the same vessel (Leary 0089).
Regarding claim 11, Hernandez in view of Leary teach the claim limitations of claim 10, where Hernandez teaches each zone of the first set of zones and each zone of the second set of zones is visually denoted by a different color, thereby indicating a plurality of different colored dosing table zones (0043, 0044, 0045).  
Regarding claim 12, Hernandez in view of Leary teach the claim limitations of claim 11, where Leary teaches wherein each of the plurality of different colored dosing zones corresponds to a matching color for each zone of the series of zones on the surface of the vessel, thereby creating a plurality of matching color surface zones (0089, 0091, 0093).  
Regarding claim 13, Hernandez in view of Leary teach the claim limitations of claim 10, where Hernandez teaches wherein at least one of the zones of the series of zones is translucent (0036).  
Regarding claim 14, Hernandez in view of Leary teach the claim limitations of claim 12, where Leary teaches wherein at least some of the matching color surface zones corresponding to the first dosing table are interspersed with at least some others of the matching color surface zones corresponding to the second dosing table (0095, 0096).  
Regarding claim 15, Hernandez in view of Leary teach the claim limitations of claim 11, where Leary teaches wherein each of the plurality of different color dosing zones are associated with a letter (0090).  
Regarding claim 16, Hernandez in view of Leary teach the claim limitations of claim 10, where Hernandez teaches wherein each zone of the first set of zones is visually denoted by a different pattern than each zone of the second set of zones (0045).  
Regarding claim 17, Hernandez in view of Leary teach the claim limitations of claim 10, but fails to explicitly teach wherein the first dosing table comprises a name of the drug and a name of the first medical condition and the second dosing table comprises the name of the drug and a name of the second medical condition.
Hernandez teaches the use of kits that are used for a medication, plurality of medications, dosing devices, and the like, which include labels for what they are treating included therein (see table 1, 0069, 0071, 0075-0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the tables with the names of the drugs and medical conditions in order to prevent confusion during use, and to ensure the correct medicament is being used to treat the appropriate condition.   
Regarding claim 18, Hernandez in view of Leary teach the claim limitations of claim 10, where Hernandez teaches wherein a name of the drug is written on the surface of the vessel (0053).  
Regarding claim 19, Hernandez in view of Leary teach the claim limitations of claim 10, where Hernandez teaches wherein a portion of vessel is translucent or transparent in an area surrounding the series of zones (0036).  
Regarding claim 20, Hernandez in view of Leary teach the claim limitations of claim 10, where Hernandez teaches dosing tables (0055) and Leary teaches comprising multiple  zones within the series of zones of varying widths to pre-determined doses of the drug for one or more additional medical conditions (0096-0098).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Leary and  EP 1946787 to Aharon (Aharon).

Regarding claim 5, Hernandez in view of Leary teach the claim limitations of claim 1, but fail to teach wherein a name of at least one of the first medical condition or the second medical condition is written on the surface of the vessel.  
Aharon teaches a name of at least one of the first medical condition or the second medical condition is written on the surface of the vessel (0013- where Aharon teaches copious quantities of information on the syringe).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included writing a medical condition on a vessel as it is known to include whatever pertinent information to the drug being delivered on the syringe itself (Aharon 0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783